Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/23/2019, 2/20/2020, 7/15/2020, 12/30/2020, and 1/29/2021 has been considered by the examiner.

Status of Claims
Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2010/0304134) (hereafter Nakano).
Regarding claim 1, Nakano discloses a half mirror (see at least paragraph [0122]) comprising, in sequence: a transparent substrate; an adhesive layer (see at least paragraph [0033], where the glass substrate is a transparent substrate and the pressure-sensitive adhesive layer is an adhesive layer); and a polarized light reflecting layer (see at least paragraph [0122], where the transflective type polarizing plate is a polarized light reflecting layer), wherein the transparent substrate and the adhesive layer are in direct contact with each other (see at least paragraph [0033], where the substrate is bonded to the pressure sensitive adhesive), and the adhesive layer and the polarized light reflecting layer are in direct contact with each other (see at least paragraph [0072], where the adhesive layer is in direct contact with an optical film and 
Nakano does not specifically disclose that the half mirror has an image clarity value of 90% or more at an optical comb of 0.5 mm, an image clarity value of 70% or more at an optical comb of 0.125 mm, and a visible light reflectivity of 30% or more, the image clarity values being determined by a method for measuring image clarity in accordance with JIS K7374 in a reflectivity mode at an angle of 45° from the transparent substrate side.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakano so that the half mirror has an image clarity value of 90% or more at an optical comb of 0.5 mm, an image clarity value of 70% or more at an optical comb of 0.125 mm, and a visible light reflectivity of 30% or more, the image clarity values being determined by a method for measuring image clarity in accordance with JIS K7374 in a reflectivity mode at an angle of 45° from the transparent substrate side for the purpose of optimizing the optical characteristics of the half mirror in order to meet market demands of image quality.

Regarding claim 2, Nakano discloses all of the limitations of claim 1.
Nakano also discloses that the transparent substrate and the polarized light reflecting layer are bonded to each other with the adhesive layer (see at least paragraph [0033]).

Regarding claim 3, Nakano discloses all of the limitations of claim 1.
Nakano also discloses that the polarized light reflecting layer includes a cholesteric liquid crystal layer (see at least paragraph [0133], where the polarizing layer can be a circularly polarizing layer comprising a cholesteric liquid crystal layer).

Regarding claim 4, Nakano discloses all of the limitations of claim 1.
Nakano also discloses that the polarized light reflecting layer includes two or more cholesteric liquid crystal layers, and the two or more cholesteric liquid crystal layers have different selective reflection center wavelengths (see at least paragraph [0133], where two or more liquid crystal layers with different reflective wavelength can be laminated together).

Regarding claim 5, Nakano discloses all of the limitations of claim 3.
Nakano also discloses a quarter-wave plate, wherein the transparent substrate, the adhesive layer, the polarized light reflecting layer, and the quarter-wave plate are disposed in this order (see at least paragraph [0132], where a quarter wave plate is between the polarizing layer and the brightness enhancement film, which would be on the opposite side of the polarizing layer from the substrate and adhesive layer).

Regarding claim 7, Nakano discloses a method for producing a half mirror including, in sequence, a transparent substrate, an adhesive layer, and a polarized light reflecting layer (see at least paragraphs [0033] and [0122]), the method comprising the successive steps of: providing, as the adhesive layer, a layer formed by UV-curing (see at least paragraph [0065], 
Nakano does not specifically disclose that the half mirror has an image clarity value of 90% or more at an optical comb of 0.5 mm, an image clarity value of 70% or more at an optical comb of 0.125 mm, and a visible light reflectivity of 30% or more, the image clarity values being determined by a method for measuring image clarity in accordance with JIS K7374 in a reflectivity mode at an angle of 450 from the transparent substrate side.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the half mirror having an image clarity value of 90% or more at an optical comb of 0.5 mm, an image clarity value of 70% 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakano so that the half mirror has an image clarity value of 90% or more at an optical comb of 0.5 mm, an image clarity value of 70% or more at an optical comb of 0.125 mm, and a visible light reflectivity of 30% or more, the image clarity values being determined by a method for measuring image clarity in accordance with JIS K7374 in a reflectivity mode at an angle of 45° from the transparent substrate side for the purpose of optimizing the optical characteristics of the half mirror in order to meet market demands of image quality.

Regarding claim 8, Nakano discloses all of the limitations of claim 7.
Nakano also discloses that the adhesive layer is provided on a surface of a release sheet, and the release sheet is peeled off before the bonding (see at least paragraph [0073]).

Regarding claim 9, Nakano discloses all of the limitations of claim 8.
Nakano also discloses that drying is performed on the composition applied to the surface of the release sheet (see at least paragraph [0073]) and that the crosslinking can be done by either heating or photoirradiation (see at least paragraph [0065]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2010/0304134) (hereafter Nakano) as applied to claim 1 above, and further in view of Hikmet et al. (US 2016/0266297) (hereafter Hikmet).
Regarding claim 6, Nakano discloses all of the limitations of claim 1.
Nakano does not specifically disclose that the polarized light reflecting layer is a linearly polarized light reflecting layer having a multilayer structure in which differently birefringent resins are alternately stacked.
However, Hikmet teaches that a known type of a linearly polarized light reflecting layer is one having a multilayer structure in which different birefringent resins are alternately stacked (see at least paragraph [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the half mirror of Nakano to include the teachings of Hikmet so that the polarized light reflecting layer is a linearly polarized light reflecting layer having a multilayer structure in which differently birefringent resins are alternately stacked for the purpose of substituting one known linearly polarized light reflecting layer for another in order to obtain predictable results such as the desired polarization of the light transmitted/reflected by the layer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2010/0304134) (hereafter Nakano) as applied to claim 1 above, and further in view of Sakai et al. (US 10,054,818) of record (hereafter Sakai).
Regarding claim 10, Nakano discloses all of the limitations of claim 1.
Nakano does not specifically disclose a mirror with an image display function, comprising an image display device; and the half mirror according to claim 1, wherein the image display device, the polarized light reflecting layer, the adhesive layer, and the transparent substrate are disposed in this order.
However, Sakai discloses a mirror with an image display function, comprising an image display device; and a half mirror, wherein the image display device, the polarized light reflecting layer, the adhesive layer, and the transparent substrate are disposed in this order (see at least Fig. 1, Col. 3, lines 31-35, and Col. 4, lines 4-20, where a display device is disposed on the back surface side of a mirror plate, where the mirror plate includes a substrate 3, an adhesive layer 4, and a reflective polarizing layer as mirror layer 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the half mirror of Nakano to include the teachings of Sakai so that the invention is a mirror with an image display function, comprising an image display device; and the half mirror according to claim 1, wherein the image display device, the polarized light reflecting layer, the adhesive layer, and the transparent substrate are disposed in this order for the purpose of creating a mirror display for applications such as digital signage (see at least Col. 1, lines 12-13 of Sakai).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/Examiner, Art Unit 2872 



/Derek S. Chapel/Primary Examiner, Art Unit 2872 
5/19/2021